Citation Nr: 1219722	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy (PN), to include as due to exposure to herbicides, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran's initial claim for service connection for PN was denied in March 1999.  The Veteran was notified, but he did not timely appeal.  Thus the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011).  In May 2003, the Veteran filed to reopen the claim, and in January 2004, the RO denied the claim on the merits.  The Veteran appealed, and, in part, because the Board failed to consider the claim on whether new and material evidence had been received to reopen the previously denied claim for PN, the claim was remanded in February 2011 for such consideration.  As pointed out in the Board's February 2011 remand, the Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal reviewed the claim on a de novo basis, the issue is as stated on the title page.  

Also in May 2012, the Veteran submitted additional medical evidence that (he alleges) supports his claim for service connection for PN, without a waiver of RO jurisdiction.  38 C.F.R. § 20.1304 (2012).  A review of this medical report documents the Veteran's follow-up visit that same month with his primary care physician at a VA facility for a kidney stone.  The only reference to his PN condition is a notation that his sensation problem had improved with the use of medication.  The evidence as it relates to his service connection claim for PN, to include as due to exposure to herbicides, is considered to be irrelevant or duplicative of the evidence already considered by the RO, particularly since in the decision below, the Board reopens the claim for service connection based on the receipt of new and material evidence.  


FINDINGS OF FACT

1.  Evidence received since the March 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for PN, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during that time. 

3.  No injury, disease, or chronic symptoms of PN were manifested during service. 

4.  The Veteran did not continuously manifest symptoms of PN in the years after service. 

5.  The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed PNs involving the upper and left lower extremities had their onset in active service, manifested to a compensable degree within a year of separation from service, or are otherwise causally or etiologically related to the Veteran's period of active military service, to include presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for PN, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

2.  PN was not caused or aggravated by the Veteran's service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable disposition with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for PN, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

As to the reopened claim of entitlement to service connection for PN, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2003, February 2007, March 2009, June 2010, and March 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2009, June 2010, and March 2011, letters mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in the March 2011 VCAA letter mentioned above.  

Moreover, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), service personnel records (SPRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements (and, or testimony) from the Veteran and others.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

New and Material Evidence - Peripheral Neuropathy

As already noted, the Veteran's initial claim for service connection for PN, to include as due to herbicide exposure, was denied by the RO in March 1999.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  Specifically, it is noted that a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

The claim for entitlement to service connection for PN, to include as due to herbicide exposure, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim for service connection for PN in May 2003.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


The evidence before VA at the time of the prior final decision in March 1999, which denied service connection for PN, consisted of the Veteran's STRs, SPRs, and a post service VA examination dated in 1996.  Also of record were private treatment records dated from 1991 through 1994 and documents regarding the award of benefits to the Veteran as provided by the Social Security Administration (SSA).  

These records were negative for complaints, findings, or treatment for any neurological disorder.  They did show, however, that the SSA had at one time awarded benefits (in 1992) for PN.  In a subsequently dated SSA award letter dated in 1993, the PN was crossed out and alcohol abuse was noted.  

In the 1999 denial, the RO found that the competent medical evidence did not support the Veteran's claim in that there had been no diagnosis of PN, and the claim was denied.  

In May 2003, the Veteran applied to reopen his claims for service connection for PN.  With respect to the veteran's application to reopen his claim for service connection, the Board finds that the evidence received since the last final decision in March 1999 is not cumulative of other evidence of record, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.

Newly received evidence includes testimony at a May 2005 personal hearing, and additional private treatment records and VA treatment records dated to the present day.  These records reflect that the Veteran has continued, on occasion, to complain of numbness and tingling in the extremities.  For this reason, the Board requested that additional examination be conducted (see the February 2009 remand decision) to determine whether the Veteran had a neurological disorder, to include PN.  

Also added to the record since the March 1999 denial were additional statements as provided by the Veteran in support of his claim.  His wife also supplied a statement in which she noted that the Veteran had PN, and that he had difficulty walking.  

It is the Board's opinion that the newly submitted treatment records which reflect occasional tingling/numbness complaints, as well as the VA examination report from 2009 regarding the presence of neurological conditions, are records that may be interpreted as new and material.  Clearly, this evidence was not previously considered by agency decision makers, and it may be argued that it is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for the claimed condition.  38 C.F.R. § 3.303 (2011).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Accordingly, the claim for PN is reopened.  Thus, the Board will now consider whether service connection for this condition is warranted.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  


Also, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as an organic disease of the nervous system (i.e., peripheral neuropathy), to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The record shows that the Veteran served in the Republic of Vietnam.  As such he is presumed to have sustained herbicidal agents during service. 

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  For the purpose of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) Note 2 (2011). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years. 

The VA Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 - 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010). 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  


VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Peripheral Neuropathy, to Include 
as Due to Herbicide Exposure

The Veteran is claiming service connection for PN.  He asserts that this condition is the result of the defoliants to which he was exposed while serving on active duty in the Republic of Vietnam.  As noted, due to his service in Vietnam, he is presumed to have been exposed to herbicides.  Although the Veteran's main contention is that the PN is the result of defoliant exposure, it is noted that, aside from the presumptive provisions outlined above, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994). 

After review of all the evidence, lay and medical records, the Board finds that the Veteran did not manifest chronic symptoms of PN during service.  The Board has reviewed the Veteran's STRs and has found no complaints or manifestations of PN while the Veteran was on active duty.  Moreover, there was no clinical report of this condition in the years after service.  It is noted, however, the Veteran was determined to be disabled by SSA in July 1991.  The primary diagnosis was psychiatric (affective disorder).  In July 1992, the determination was changed to reflect a primary diagnosis of PN.  However, in February 1993 the PN diagnosis was crossed out and replaced with alcohol abuse.  SSA records contain a January 1992 examination, during which the Veteran complained of weak legs.  His gait was normal when walking with a cane.  There were good pedal pulses bilaterally.  There was equal strength in upper and lower extremities, which the examiner noted "may be modestly decreased but does seem to be fairly normal."  A May 1992 examination revealed 2/4 pulses and deep tendon reflexes in all extremities.  Grip strength was much diminished, but a July 1992 neurological examination was normal.  

Subsequently dated records essentially reflect treatment for other conditions.  However, VA examination was conducted in May 2009 to determine whether the Veteran had PN, and, if so, to determine its etiology.  Following review of the claims file and exam of the Veteran, the examiner noted that bilateral upper and left lower extremity PN was not of service origin, to include as a result of herbicide exposure.  For rationale, the examiner noted that the medical evidence showed that the Veteran's PN symptoms occurred many years after his military service and predated his history of elevated glucose levels and his post service diagnosis of prostate cancer.  The examiner noted that the Veteran had said that his numbness in the hands and feet resolved in the late 1990s with only rare reoccurrences.  The examiner specifically noted that it was his opinion that it was less likely (less than 50/50 probability) that PN was caused by or the result of herbicide exposure.  

Analysis

Based on a thorough interview and physical examination of the Veteran and review of the medical history as documented in the claims file, it is apparent that the examiner thought that there was clear evidence currently to explain the Veteran's PN.  Thus, in consideration of the foregoing, the Board finds that the medical evidence sufficiently establishes the presence of current PN of the upper and lower extremities.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board will next consider whether the Veteran's PN of the upper and left lower extremities is causally or etiologically related to in-service herbicide exposure. 

The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  Indeed, his DD Form 214 shows that he had service in the Republic of Vietnam for approximately one year.  

Because the Veteran's SPRs show that he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), he is presumed to have been exposed to herbicide agents, in the absence of affirmative evidence to the contrary. 

As discussed above, the medical evidence sufficiently establishes current PN of the upper and left lower extremities. 

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his current PN of the upper and left lower extremities is not delineated under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999).  While acute and subacute PN are listed as presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.309 (e), Note (2) specifically defines acute and subacute PN as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  In the present case, the evidence does not show that symptoms of PN initially manifested within weeks or months of presumed exposure to an herbicide agent and then resolved within two years.  Instead, the evidence shows that the Veteran did not begin to experience neurological symptoms and was not diagnosed with PN until many years after service. 

In this regard, the Board notes that the May 2009 VA medical examiner stated that the Veteran's PN was not attributable to herbicide exposure as the current VA listing of medical conditions presumptively associated with herbicide exposure identified transient peripheral neuropathy as appearing within weeks or months of exposure to an herbicide agent and resolving within two years of the date of onset.  The examiner noted that it was clear that the Veteran continued to have persistent symptoms and findings well after two years of onset.  The examiner added also that his PN symptoms predated his history of elevated glucose levels and his post service diagnosis of prostate cancer.  The examiner further noted that the STRs were silent regarding any reference to symptoms of PN.  

Also, the most probative competent medical opinion evidence does not link the Veteran's current PN to presumed herbicide exposure.  Specifically, the May 2009 VA examiner concluded that it was less likely than not that the Veteran's current diagnoses related to his PNs were the result of disease or injury incurred or aggravated by the Veteran's active duty, to include exposure to herbicides.  

The Board notes that the examiner based his opinion on review of the Veteran's claims file and a thorough evaluation of the Veteran.  He also provided adequate rationale in support of his conclusion.  For those reasons, his opinion is afforded great probative value in resolving the medical question of whether the Veteran's claimed PN is related to presumed herbicide exposure. 

Although the Veteran has attributed his currently diagnosed PN of the upper and left lower extremities to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent medical opinion linking his current peripheral neuropathy to presumed herbicide exposure in service.  Therefore, his opinion has no probative value. 

Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed chronic PN and herbicide exposure and the most probative competent medical opinion evidence does not show that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes, however, that the most probative and competent medical evidence does not otherwise show that his currently diagnosed PN of the upper and left lower extremities are related to his period of active service.  As noted above, the Veteran's STRs rare negative for symptoms of, or diagnosis of PN.  Additionally, the post service record is negative for such until many, many years after discharge.  Further, as stated above, the most probative and competent medical opinion of record concluded that it was less likely that not that the Veteran's current diagnoses related to his PNs were the result of disease or injury incurred or aggravated by the Veteran's active duty to include exposure to herbicide agents nor did they have their onset within one year of service.  

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that PN of the upper and left lower extremities was incurred due to exposure to presumed exposure to herbicide agents in service, and the most probative and competent evidence of record does not otherwise relate the Veteran's currently diagnosed PNs to his period of military service, or show that they manifested within one year of separation from service. 

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claims, either on a direct basis or on a presumptive basis either as due to herbicide exposure or as a chronic disease, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

As new and material evidence has been received, the claim for service connection for PN is reopened.  To that extent only, the appeal is allowed.  

Service connection for PN is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


